United States Court of Appeals
                                                            Fifth Circuit
               IN THE UNITED STATES COURT OF APPEALS      F I L E D
                       FOR THE FIFTH CIRCUIT               August 3, 2005
                       _____________________
                            No. 05-50052               Charles R. Fulbruge III
                       _____________________                   Clerk


UNITED STATES OF AMERICA
                Plaintiff - Appellee
   v.
GUILIBALDO ALMAZAN-REYES
                Defendant - Appellant

                      ---------------------
          Appeal from the United States District Court
               for the Western District of Texas
                           (04-CR-644)
                      ---------------------

Before HIGGINBOTHAM, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*


     IT IS ORDERED that Appellee’s unopposed motion to vacate

sentence is granted.



     IT IS FURTHER ORDERED that Appellee’s unopposed motion to

remand case to district court for resentencing is granted.



     IT IS FURTHER ORDERED that Appellee’s alternative unopposed

__________________

     * Pursuant to 5th Cir. R. 47.5, the Court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5th Cir. R.
47.5.4.
motion to extend time to file Appellee’s brief until 14 days

after   denial   of   motion   to   vacate   and   remand   is   denied   as

unnecessary.